DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This office action is in response to communication filed on Arguments/Remarks and Amendments filed 01/07/2021 and Examiner-Initiated Interview held on 01/25/2021.
Claims 53, 57, 58, 60, 64, 65, 67, and 71-75 have been amended with claims 1-52 being previously canceled according to Amendments filed on 01/07/2021. Claims 53, 60, and 67 have been additionally amended and claims 57, 58, 64, 65, 71, and 72 have been canceled according to Examiner’s amendment agreed upon during Examiner-Initiated interview held on 01/25/2021. 
Claims 53-56, 59-63, 66-70, and 73-75 are presented for examination.

Examiner's Amendment
Authorization for this examiner’s amendment was given in a communication with Attorney Greg Beirne and Attorney Brian Ellsworth on 25 January 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--- Claims 53, 60, and 67 are amended and 
Claims 57, 58, 64, 65, 71, and 72 are canceled
 by Examiner’s Amendment as Follows ---

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Attorney Greg Beirne and Attorney Brian Ellsworth on 01/25/2021. The Examiner's amendment includes additional limitations added to independent claims in order to address the 35 U.S.C. 101 and 35 U.S.C. 103 rejections.

The application has been amended as follows: 
IN THE CLAIMS:

Please amend claim 53 as follows:
53. (Currently Amended by Examiner’s Amendment) An apparatus comprising at least one processor and at least one non-transitory memory comprising program code, the at least one non-transitory memory and the program code configured to, with the at least one processor, cause the apparatus to at least:
configure a promotion database with a plurality of predefined transaction values for respective promotion identifiers, wherein the promotion database comprises a correlation look-up table that correlates each of the respective promotion identifiers 
receive an authorization request generated by a point of sale terminal, wherein the authorization request comprises an account number and a first transaction amount associated with a reward logic identifier, wherein the account number is provided to the point of sale terminal via encoded data or a near field communication tag associated with a mobile device, and wherein the first transaction amount facilitates querying of the promotion database and does not trigger a purchase of a good or service; 

in response to determining that the first transaction amount satisfies the transaction threshold, query the promotion database to determine whether the first transaction amount correlates to a predefined transaction value of the plurality of predefined transaction values stored in the promotion database; 
in response to determining that the first transaction amount correlates to the predefined transaction value of the plurality of predefined transaction values stored in the promotion database, 
generate, based on the reward logic identifier associated with the first transaction amount, a correlation between and the predefined transaction value in the correlation look-up table;
identify a consumer profile based at least on the account number; and
initiate, based on the promotion identifier 
in response to determining that the first transaction amount does not correlate to a particular predefined transaction value of the plurality of predefined transaction values stored in the promotion database,
initiate a second action associated with the point of sale terminal to process the second transaction amount associated with the transaction related to the purchase of the good or service.

Please cancel claim 57.

Please cancel claim 58.
Please amend claim 60 as follows:
60. (Currently Amended by Examiner’s Amendment) A computer-implemented method, comprising:
configuring a promotion database with a plurality of predefined transaction values for respective promotion identifiers, wherein the promotion database comprises a correlation look-up table that correlates each of the respective promotion identifiers 
receiving an authorization request generated by a point of sale terminal, wherein the authorization request comprises an account number and a first transaction amount associated with a reward logic identifier, wherein the account number is provided to the point of sale terminal via encoded data or a near field communication tag associated with a mobile device, and wherein the first transaction amount facilitates querying of the promotion database and does not trigger a purchase of a good or service;
determining whether the first transaction amount satisfies a transaction threshold; 
in response to determining that the first transaction amount satisfies the transaction threshold, querying the promotion database to determine whether the first transaction amount correlates to a predefined transaction value of the plurality of predefined transaction values stored in the promotion database; 
in response to determining that the first transaction amount correlates to the predefined transaction value of the plurality of predefined transaction values stored in the promotion database, 
generating, based on the reward logic identifier associated with the first transaction amount, a correlation between and the predefined transaction value in the correlation look-up table;
identifying a consumer profile based at least on the account number; and

in response to determining that the first transaction amount does not correlate to a particular predefined transaction value of the plurality of predefined transaction values stored in the promotion database,
initiate a second action associated with the point of sale terminal to process the second transaction amount associated with the transaction related to the purchase of the good or service.

Please cancel claim 64.

Please cancel claim 65.

Please amend claim 67 as follows:
67. (Currently Amended by Examiner’s Amendment) A computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising an executable portion configured to:
configure a promotion database with a plurality of predefined transaction values for respective promotion identifiers, wherein the promotion database comprises a correlation look-up table that correlates each of the respective promotion identifiers is correlated in the promotion database to a respective predefined transaction value;
associated with a reward logic identifier, wherein the account number is provided to the point of sale terminal via encoded data or a near field communication tag associated with a mobile device, and wherein the first transaction amount facilitates querying of the promotion database and does not trigger a purchase of a good or service;
determine whether the first transaction amount satisfies a transaction threshold; 
in response to determining that the first transaction amount satisfies the transaction threshold, query the promotion database to determine whether the first transaction amount correlates to a predefined transaction value of the plurality of predefined transaction values stored in the promotion database; 
in response to determining that the first transaction amount correlates to the predefined transaction value of the plurality of predefined transaction values stored in the promotion database, 
generate, based on the reward logic identifier associated with the first transaction amount, a correlation between determine a promotion identifier associated with and the predefined transaction value in the correlation look-up table;
identify a consumer profile based at least on the account number; and
initiate, based on the promotion identifier associated with the first transaction amount and the data included in the consumer profile, a first action associated with the point of sale terminal to modify, based on a promotion associated with the promotion identifier, a second transaction amount associated with a transaction related to the purchase of the good or service; and
in response to determining that the first transaction amount does not correlate to a particular predefined transaction value of the plurality of predefined transaction values stored in the promotion database,


Please cancel claim 71.

Please cancel claim 72.


Allowable Subject Matter
Claims 53-56, 59-63, 66-70, and 73-75 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 53-75 were rejected under 35 U.S.C. § 101 as being directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more in a Non-Final Rejection filed on 10/07/2020:
The Applicant has provided the following persuasive arguments in Arguments/Remarks and Amendments filed on 01/07/2021. In the Arguments, the Applicant asserts “In addition, with respect to (iv) applying or using the judicial exception in some other meaningful way, “configure a promotion database with a plurality of predefined transaction values for respective promotion identifiers, wherein each of the respective promotion identifiers is correlated in the promotion database to a respective predefined transaction value” and “in response to determining that the first transaction amount correlates to the predefined transaction value of the plurality of predefined transaction values stored in the promotion database, determine a promotion identifier associated with the predefined transaction value.. .initiate, based on the 
The Examiner would additionally like to note that, according to the Examiner’s Amendment entered above, the independent claims recite “configuring a promotion database with a plurality of predefined transaction values for respective promotion identifiers, wherein the promotion database comprises a correlation look-up table that correlates each of the respective promotion identifiers in the promotion database to a respective predefined transaction value; receiving an authorization request generated by a point of sale terminal, wherein the authorization request comprises an account number and a first transaction amount Vanda Memo. Therefore, claims 53-56, 59-63, 66-70, and 73-75 overcome the 35 U.S.C. § 101 rejection.

Claims 50-75 were rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. Publication 2011/0087530 to Fordyce in view of U.S. Publication 2011/0022448 to Strock in a Non-Final Rejection filed on 10/07/2020. The claims are allowable over the 35 U.S.C. § 103(a) rejection:
The Applicant has provided the following persuasive arguments in Arguments/Remarks and Amendments filed on 01/07/2021. The Applicant asserts “Fordyce discloses loyalty program rules (185) that include “conditions to offer benefits, such as discounts, reward points, cash back, gifts, etc.” See Fordyce, paragraph [0185], For instance, the loyalty program rules (185) of Fordyce “define the membership eligibility based on whether certain values (e.g., 342-347) in 
The Examiner would additionally like to note that, according to the Examiner’s Amendment entered above, the independent claims recite “configuring a promotion database with a plurality of predefined transaction values for respective promotion identifiers, wherein the promotion database comprises a correlation look-up table that correlates each of the respective promotion identifiers in the promotion database to a respective predefined transaction value; receiving an authorization request generated by a point of sale terminal, wherein the authorization request comprises an account number and a first transaction amount .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Azam Ansari, who can normally be reached on Mon-Fri, 8 am to 4:30 pm at telephone number 571-272-7047.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
January 26, 2021